                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

FRANK MADDLE,                                         )
                                                      )
               Plaintiff,                             )
                                                      )
     v.                                               )    No. 2:18-cv-00088
SOCIAL SECURITY ADMINISTRATION,                       )
                                                      )
               Defendant.                             )

                                            ORDER

       The Magistrate Judge has issued a Report and Recommendation (Doc. No. 7), to which no

objection has been filed. The Report and Recommendation is ACCEPTED, and this case is hereby

DISMISSED WITHOUT PREJUDICE for failure to obtain service as required by Rule 4(m) of

the Federal Rules of Civil Procedure, and for failure to respond to the Order to Show Cause (Doc.

No. 6) as to why this case should not be dismissed.

       The Clerk of the Court shall enter Judgment in accordance with Fed. R. Civ. P. 58.

       IT IS SO ORDERED.



                                             __________________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE
